PER CURIAM.
The State concedes the sentencing court erred in imposing life sentences for appellant Anthony Hardy’s convictions for attempted felony murder. The State’s concession of error is both professional and correct. A sentencing court may not reclassify attempted felony murder, a first-degree felony, as a life felony on the basis of the defendant’s use of a firearm, when firearm use is an essential element of the underlying felony, as it was here. See *487Traylor v. State, 785 So.2d 1179, 1181 (Fla.2000). Accordingly, the case is remanded for resentencing with respect to appellant’s attempted felony murder convictions.
REVERSED and REMANDED.
KAHN, THOMAS, and ROBERTS, JJ., concur.